Citation Nr: 0202706	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether a July 1999 severance of a grant of service 
connection for instability of the right knee, which was 
accomplished on the basis that an earlier grant of service 
connection had been clearly and unmistakably erroneous, was 
proper.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee with limitation of motion and 
pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
March 1985.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Cleveland, Ohio Regional Office (RO).  By a rating action of 
February 1996, the RO denied the veteran's claim for an 
increased rating for arthritis of the right knee.  A notice 
of disagreement (NOD) with that determination was received in 
February 1996.  A statement of the case (SOC) was issued in 
March 1996, and a substantive appeal was received in April 
1996.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in July 1996.  A 
transcript of that hearing is of record.  A supplemental 
statement of the case (SSOC) was issued in November 1996.  

In February 1998, the Board remanded the case to the RO for 
further development.  A Department of Veterans Affairs (VA) 
compensation examination was conducted in May 1998.  While 
this case was in remand status, an October 1998 rating 
decision, in pertinent part, granted a separate 10 percent 
disability rating for instability of the right knee, 
effective from November 21, 1995.  That decision also 
continued the separate 10 percent evaluation for traumatic 
arthritis of the left knee with limitation of motion and 
pain.  An SSOC was issued in October 1998.  Private treatment 
reports were received in November 1998.  Thereafter, a rating 
action of April 1999 proposed to sever service connection for 
instability of the right knee.  Additional private treatment 
reports were received in May 1999.  By a rating action of 
July 1999, the RO severed service connection for instability 
of the right knee, based on a finding of clear and 
unmistakable error in the October 1998 rating decision that 
granted service connection.  An SSOC, pertaining to the 
evaluation assigned for traumatic arthritis of the right knee 
with limitation of motion, was issued in July 1999.  The 
Board accepted a February 2000 Informal Hearing Presentation 
from the veteran's accredited representative as a notice of 
disagreement with regard to the severance of service 
connection for instability of the right knee.  

In April 2000, the Board again remanded the case to the RO 
for further development.  An SOC, regarding the propriety of 
the severance of service connection for instability of the 
right knee, was issued in April 2000, and a substantive 
appeal was received in May 2000.  The record indicates that 
the veteran has since relocated and his claims file has been 
transferred to the Montgomery, Alabama RO.  

By a rating action of April 1997, the RO denied service 
connection for a left knee disorder, and an increased rating 
for achalasia.  The veteran was notified of that 
determination and of his appellate rights by letter dated in 
May 1997.  No notice of disagreement with that determination 
has been submitted and, therefore, those issues are not in 
proper appellate status and will not be addressed herein.  38 
U.S.C.A. § 7105 (West 1991).  

The Board further notes that, in a statement in support of 
claim, dated in July 2000, the veteran raised the issue of 
entitlement to a permanent total disability evaluation for 
pension purposes.  That matter has not been adjudicated by 
the RO, and is accordingly referred to the RO for initial 
consideration and appropriate action.  Bruce v. West, 11 Vet. 
App. 405 (1998).


REMAND

The veteran requested a travel board hearing on his 
substantive appeal (VA Form 9), received in May 2000.  The 
veteran was notified by letter mailed to his last known 
address that a Board hearing was scheduled to be held at the 
RO on August 16, 2001.  The veteran failed to appear for his 
travel Board hearing.  Received on August 27, 2001 was a 
report of contact (VA Form 119), dated August 14, 2001, 
wherein the veteran reportedly explained that he was unable 
to attend the travel Board hearing, and requested that his 
hearing be rescheduled.  He confirmed that the address used 
by the VA was his current address.  The Board accepted the 
report of contact as a motion to reschedule a hearing before 
a member of the Board.  However, by a ruling dated August 30, 
2001, the Board denied the veteran's motion for a new hearing 
date based on a finding that he had not provided good cause 
for his failure to report for the August 16, 2001 hearing.  

In a written statement in support of claim (VA Form 21-4138), 
received in November 2001, the veteran explained that he was 
involved in an automobile accident on August 14, 2001, and 
that the accident had prevented him from attending the 
previously scheduled hearing.  The veteran also reported that 
he had called the RO on August 14, 2001 and informed a VA 
representative that he had been involved in an accident, and 
would be unable to attend the hearing.  The veteran noted 
that he had provided VA with his new address.  He further 
indicated that he wished to have a videoconference or travel 
board hearing at the RO in Montgomery, Alabama, whichever 
could occur sooner.  The undersigned accepted the veteran's 
November 2001 statement as a motion to change the date of his 
hearing under the provisions of 38 C.F.R. § 20.704(c), and 
granted the motion in February 2002.  The veteran was advised 
that his claims folder would be returned to the RO so that 
another Board hearing could be scheduled.  

Accordingly, in order to ensure that the veteran's due 
process rights are met, the case is remanded to the RO for 
the following:

The RO should afford the veteran the 
opportunity for a hearing at the RO 
before a Member of the Board.  If a 
videoconference hearing could be 
scheduled sooner than an in person 
hearing, the RO should offer the veteran 
the opportunity to have a videoconference 
hearing in place of an in person hearing.

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purpose of this REMAND is to comply with due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


